                                UNITED STATES DISTRICT COURT

                               WESTERN DISTRICT OF LOUISIANA

                                        SHREVEPORT DIVISION


SABRE INDUSTRIES INC.                                         CIVIL ACTION NO. 5:19-CV-00934

VERSUS                                                        JUDGE TERRY A. DOUGHTY

JOSEPH MCLAURIN                                               MAG. JUDGE MARK L. HORNSBY


                                                    RULING

        Pending before the Court is Plaintiff Sabre Industries, Inc.’s (“Sabre”) motion for

preliminary injunction [Doc. No. 2] against Defendant Joseph McLaurin (“McLaurin”).1 A

hearing was held on the motion on August 15, 2019.

        For the following reasons, the Motion for Preliminary Injunction is GRANTED IN PART

and DENIED IN PART.

I.      FACTS AND PROCEDURAL BACKGROUND

        Sabre alleges that it is a producer of engineered products used for electric transmission

and distribution and wireless telecommunications, offering a full range of engineered towers,

poles, structures, and related services. McLaurin began his employment with Sabre on August

17, 2009, as a Materials Manager. On February 1, 2013, McLaurin became the Production

Support Manager. In this position, he was responsible for working with developing M2M,

supporting production, and helping with transportation.

        On June 1, 2014, McLaurin became the Director of Support Production. In this position,

he was responsible for converting incoming purchase orders into casting schedules and driving a


1 On July 19, 2019, the Court denied Sabre’s motion for a temporary restraining order for failure to comply with the
provisions of Rule 65(b) of the Federal Rules of Civil Procedure.
schedule of shelters to production. He was in charge of the Production Support Group (PSG)

and was in charge of transportation.

       On or about June 16, 2014, McLaurin entered into a Non-Disclosure, Non-Solicitation,

and Fair Competition Agreement with Sabre (“the Agreement”). Sabre presented evidence the

consideration for McLaurin entering into the Agreement included, among other things, continued

employment and a $25,000 bonus. According to Sabre, the Agreement was entered into for the

express purpose of, among other things, maintaining certain confidential business information of

Sabre and to preserve Sabre’s relationships with persons with whom it does business.

       On August 16, 2014, McLaurin became the Director of Production Reporting and

Systems. In this position he ran the PSG and worked with reporting production from scheduling

to follow up when products were shipped.

       On May 25, 2018, McLaurin moved into the position of Manager of Production Support.

       On or about August 15, 2018, McLaurin became the Temporary Production Manager. In

this position, he had a team of four supervisors to drive the production schedule. He was in

charge of his team’s safety, quality, and production. His focus was on improving quoted work

and building product to quote. He worked with the M2M during the first part of his move to

Temporary Production Manager.

       On May 8, 2019, McLaurin’s employment with Sabre was terminated. Sabre contends

he was terminated for cause.

       Upon his termination, McLaurin went to work for Module X Solutions, L.L.C., (“MXS”),

one of Sabre’s competitors. Sabre contends that McLaurin’s acceptance of employment with

MXS is contrary to the Agreement. Sabre further contends that McLaurin has used and


                                               2
disclosed Sabre’s Confidential Information, including, but not limited to, Sabre’s confidential

and proprietary information pertaining to its clients, their needs, and Sabre’s rates and fee

structure for such clients, and is using such information in an effort to compete unfairly with

Sabre for his own benefit and that of his new employer, MXS, all in violation of the Agreement.

       Sabre additionally contends that McLaurin has actively solicited Sabre employees to

accept employment with MXS and is using confidential Sabre employee lists containing skill

sets, pay levels, and contact information to solicit Sabre employees, again all in violation of the

Agreement.

       Sabre seeks damages for breach of contract and requests an injunction restraining

McLaurin from continuing to violate the Agreement.

       McLaurin, on the other hand, contends that Sabre’s motion for injunctive relief should be

denied because (1) the non-competition provision of the Agreement is an unlawful restraint on

business or trade prohibited by La. R.S. 23:921 and thus unenforceable; (2) the non-solicitation

provision of the Agreement restrains the rights not only of McLaurin, but other Sabre employees

and is also a violation of La. R.S. 23:921; and, (3) Sabre has failed to allege anything more than

a speculative violation of the confidentiality provision of the Agreement and must amend its

complaint before any request for affirmative or injunctive relief can be considered.

       On July 26, 2019, the Court conducted a telephone conference with counsel for the

parties. During that conference, the Court set a hearing on Sabre’s request for a preliminary

injunction for August 15, 2019.

       On August 15, 2019, a hearing was conducted on Sabre’s request for a preliminary

injunction. Sabre moves this Court for a preliminary injunction ordering McLaurin to return of


                                                 3
all of Sabre’s Proprietary Information in his possession, ordering McLaurin to cease soliciting

Sabre employees for employment with MXS, and prohibiting and enjoining McLaurin from

continuing his employment with MXS.

        To support the motion, Sabre presented testimony from Thomas Jagielski, its Vice-

President and General Manager for Sabre Industries Bossier City; Shannon Lee, its Supervisor of

Energy Storage Sabre Industries Bossier City; and Les Walton, Electrical Lead, Energy Storage,

Sabre Industries Bossier City. Sabre also called McLaurin on cross.

        McLaurin presented testimony from Stephen L. Schoonover, founder of both Sabre and

MXS; Patricia Netherton, Director of Human Resources and Hiring at MXS; and from himself.

        The Court is now prepared to rule on the motion for preliminary injunction.

II.     LAW AND ANALYSIS

        A.      Motion for Preliminary Injunction

        There are four traditional criteria a party moving for a preliminary injunction must

satisfy: “(1) a substantial likelihood that plaintiff will prevail on the merits, (2) a substantial

threat that plaintiff will suffer irreparable injury if the injunction is not granted, (3) that the

threatened injury to plaintiff outweighs the threatened harm the injunction may do to defendant,

and (4) that granting the preliminary injunction will not disserve the public interest.” Canal

Auth. Of State of Fla. v. Callaway, 489 F.2d 567, 572 (5th Cir. 1974); see also Glossip v. Gross,

135 S. Ct. 2726, 2736 (2015) (“‘A plaintiff seeking a preliminary injunction must establish that

he is likely to succeed on the merits, that he is likely to suffer irreparable harm in the absence of

preliminary relief, that the balance of equities tips in his favor, and that an injunction is in the

public interest.’”) (quoting Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008)), reh'g


                                                    4
denied, 136 S. Ct. 20 (2015)). Because a preliminary injunction is “an extraordinary remedy,” it

“should only be granted if the movant has “clearly carried the burden of persuasion on all four . .

. prerequisites.” Mississippi Power & Light v. United Gas Pipe Line Co., 760 F.2d 618 (5th Cir.

1985). If the movant fails to meet its burden as to any one of the four prerequisites, the

injunction may not issue. See Clark v. Prichard, 812 F.2d 991, 993 (5th Cir. 1987).

       Ultimately, after applying these standards, the Court finds that Sabre has met its burden

of convincing the Court that the extraordinary remedy of a preliminary injunction is appropriate

in this case prohibiting and enjoining McLaurin from continuing his employment with MXS and

enjoining McLaurin from soliciting Sabre employees for employment with MXS. However, the

Court finds that Sabre is not entitled to an injunction ordering McLaurin to return Sabre’s

Confidential or Proprietary Information.

               1.      Substantial Likelihood of Success on the Merits in this Case

       To meet the burden with regard to the criteria of substantial likelihood of success, “the

plaintiff must present a prima facie case, but need not prove that he is entitled to summary

judgment.” Daniels Health Sciences, L.L.C. v. Vascular Health Sciences, L.L.C., 710 F.3d 579,

582 (5th Cir. 2013); see also Janvey v. Alguire, 647 F.3d 585, 596 (5th Cir. 2011) (citing

CHARLES ALAN WRIGHT, ARTHUR R. MILLER, MARY KAY KANE, 11a FEDERAL PRACTICE &

PROCEDURE § 2948.3 (2d ed. 1995)).

                       a.     Enforceability of the Agreement

       Sabre relies on the terms of the Agreement. McLaurin contends that there is no

substantial likelihood that Sabre will succeed on the merits inasmuch as the Agreement is

unenforceable because it impermissibly restrains non-competitive employment and violates the


                                                 5
provisions of La. R.S. 23:921.

       Louisiana law has a strong public policy against the restraint of trade, including non-

competition and non-solicitation agreements. See SWAT 24 Shreveport Bossier, Inc. v. Bond,

808 So.2d 294, 298 (La. 2001). Under Louisiana Revised Statute 23:921(A)(1), “[e]very

contract or agreement, or provision thereof, by which anyone is restrained from exercising a

lawful profession, trade, or business of any kind, except as provided in this Section, shall be null

and void.” Subsection (C) provides, in pertinent part:

       Any person, . . . who is employed as an . . . employee may agree with his
       employer to refrain from carrying on or engaging in a business similar to that of
       the employer and/or from soliciting customers of the employer within a specified
       parish or parishes, municipality or municipalities, or parts thereof, so long as the
       employer carries on a like business therein, not to exceed a period of two years
       from termination of employment. . . .

LA. REV. STAT. § 23:921(C).

       In short, “a valid non-competition agreement may limit competition only in a
       business similar to that of the employer, in a specified geographic area, for up to
       two years from termination of employment.” Parker v. Surface Works, Inc., No.
       2015-1583, 2016 WL 5110048, at *3 (La. Ct. App. 1st Cir. Sept. 16, 2016)
       (emphasis in original); see also Affordable Roofing, Siding, and Gutters, Inc. v.
       Artigues, No. 16-16872, 2017 WL 713693, at *3 (E.D. La. Feb. 23, 2017) (Africk,
       J.) (“Non-solicitation of customers provisions in Louisiana are subject to the same
       restrictions as non-compete provisions.”).


O'Sullivan v. Sunil Gupta, M.D., LLC, No. CV 17-609, 2017 WL 3438349, at *2 (E.D. La. Aug.

10, 2017); see also Ferrellgas, L.P. v. McConathy, Civil Action No. 1:10-cv-00178, 2010 WL

1010831, at *3 (W.D. La. March 15, 2010).

       McLaurin argues that Sabre is not entitled to preliminary injunctive relief because the

Agreement is not enforceable and MXS is not Sabre’s competitor. First, he contends that,

although Paragraph 8 of the Agreement appears to limit his non-competition period to one-year,

                                                 6
other modifying provisions and onerous obligations imposed elsewhere in the Agreement,

specifically, Paragraphs 16 and 21, impose greater obstacles to his post-Sabre job-hunting than

La. R.S. 23:921(A)(1) permits. According to McLaurin, Paragraphs 16 and 21 impermissibly

expand the scope of the employment restraint by (1) requiring him to permit Sabre to screen his

potential employers and job assignments; (2) requiring him to give notice of the Agreement to all

potential employers, whether or not a competitor and whether or not in a restricted parish; (3)

permitting Sabre to seek injunctive relief for anything it perceives to be a “threatened” violation;

and (4) requiring him to reimburse Sabre for the attorney’s fees and costs in a legal proceeding,

regardless of Sabre’s success, while denying this remedy to him.

       He contends these provisions, collectively, expand the scope of restraint by deterring

non-competitive employers from hiring him and forcing him to “play it safe” with respect to

post-Sabre employment and avoid seeking otherwise non-competitive employment for fear of

triggering a legal proceeding in which Sabre, having contracted out of a bond and the payment of

attorney’s fees, faces no expense. He further contends that Paragraph 16’s tolling clause stating

“the restrictive periods set forth in this Agreement shall not expire and shall be tolled during any

period in which I am in violation” potentially extends the duration of the restraint period beyond

the duration of the covenant, without limit.

       Moreover, even if the Agreement is otherwise enforceable, McLaurin contends that Sabre

is not entitled to injunctive relief because MXS is not in the same business.

       After careful review, the Court finds that Sabre has established that it has a substantial

likelihood of success on the merits of enforcing the Agreement.




                                                 7
       The Agreement prohibited McLaurin in part from the following:

               a. Directly or indirectly disclosing, using for his own benefit or for
               the benefit of anyone else, Sabre’s confidential and proprietary
               information. (¶ 7); or

               b. For a period of one year following termination of employment:

                     i. engage in, assist, be employed by, or have any active
                     interest in a business interested with any company that
                     develops, manufactures, markets, and/or sells products
                     competitive to Sabre’s products, including, but not limited to,
                     MobileXSolutions, located which in the parishes of Caddo,
                     Bossier, Webster, Calcasieu, Cameron, Lafayette, St. Landry,
                     Evangeline, Rapides, West Baton Rouge, East Baton Rouge,
                     Jefferson and Orleans (¶ 8); or

                     ii. hire, attempt to hire, or solicit any employee of Sabre (¶
                     9).

       Paragraph 21 appears to be a standard notification provision which requires McLaurin to

provide Sabre with written notice of prospective employment he seeks during the one-year

period following his termination and requires McLaurin to provide his prospective employers

with a copy of his Agreement. McLaurin provides no authority for his argument that this

provision imposes a substantial and impermissible barrier to subsequent employment.

       The parties entered the contract at arm’s length, and there has been no allegation of

coercion or adhesion. Further, Paragraph 10 states, in part, “I further acknowledge that the

restrictions in this Agreement will not prevent me from engaging in work or from obtaining

employment or making a living, other than as expressly set forth in this Agreement after the end

of my employment with Company.” [Doc. No. 2-2, p. 2].

       Additionally, the Court finds that the Agreement contains a valid tolling provision which

is sanctioned by Louisiana law. The provision provides for tolling of the Agreement’s


                                                 8
enforcement provision during McLaurin’s breach of the Agreement. The Fifth Circuit Court of

Appeals, interpreting Louisiana law, has upheld the tolling provisions of noncompetition

agreements. See Gaylord v. Broadcasting Co. v. Cosmos Broadcasting Co, 746 F. 2d 251, 253,

n. 1 (5th Cir. 1984) (“The parties may contractually provide for the tolling of the noncompetition

period, if an employee breaches a covenant not to compete and the resulting civil proceeding to

enforce the covenant consumes more time than the period itself.”)

       Sabre asserts that McLaurin was paid a bonus of $25,000 for entering into the

Agreement. However, at the hearing, McLaurin disputed that assertion and instead asserts that he

was paid the $25,000 as a retention bonus to stay with the company. This is of no moment, as

McLaurin does not deny entering into the Agreement or signing it, whether as a condition of his

continued employment or otherwise.

       Finally, the Court finds that the Agreement does not violate La. R.S. 23:921 based on the

legal costs provision. Parties to a noncompete agreement may provide for an award of

attorney’s fees in the event of a breach. See Imperial Dry Cleaners & Laundry, Inc. v. Imperial

Carpet Cleaning & Sales, Inc., 693 So. 2d 830, 834 (La. App. 2d Cir. 1997) (“[i]n general, a

successful litigant may recover attorney’s fees when specifically provided for by contract.”).

       With regard to McLaurin’s contention that MXS is not Sabre’s competitor, the Court

finds to the contrary. The evidence presented at the hearing belies that argument. Mr.

Schoonover testified that he founded Sabre, built it, and then sold it. He then founded MXS.

He further testified about other extensive litigation between the two companies. He additionally

acknowledged that the MXS website shows that the two companies are engaged in similar

commercial activities.


                                                9
        The Court, therefore, concludes that there is a substantial likelihood that Sabre will

succeed on the merits as to the issue of whether the Agreement is valid and enforceable Against

McLaurin in his current employment.

                       b.      Continued Employment with MXS

        It is undisputed that McLaurin accepted employment with MXS shortly after he was

terminated by Sabre, which was a violation of Paragraph 8. Paragraph 16 states in pertinent

part:

               I acknowledge that full compliance with the terms of this Agreement
               is necessary to protect the business and goodwill of Company and
               that a breach of this Agreement will irreparably and continually
               harm Company, for which money damages may not be adequate.
               Consequently, I understand that, in the event I breach or threaten to
               breach any of these covenants, Company will suffer irreparable
               harm, for which money damages alone will be an inadequate
               remedy. Thus, I agree that Company shall be entitled to a
               preliminary or permanent injunction without posting a bond in order
               to prevent the continuation of such harm, in addition to all other
               remedies available to Company.

        Therefore, Sabre is entitled to a preliminary injunction prohibiting and enjoining

McLaurin from continuing his employment with MXS

                       c.      The Non-Solicitation Clause

        McLaurin next argues that there is not a substantial likelihood that Sabre will succeed on

the merits as to its allegation that he has violated the non-solicitation clause in the Agreement.

Paragraph 9 of the Agreement states in pertinent part,

               [F]or a period of two (2) years following the end of my employment
               with Company, regardless of the reason, I will not hire, attempt to
               hire, or solicit any individual who is an employee of the Company
               on my last day of employment or was an employee of the Company
               at any time during the one (1) year period preceding the end of my
               employment with Company.

                                                 10
       McLaurin argues that this clause is a restraint prohibited by La. R.S. 23:921 and thus null

and unenforceable. McLaurin acknowledges that in CDI Corp. v. Hough, 2008-0218 (La. App.

1 Cir. 3/27/09), 9 So. 3d 282, 292, the Louisiana First Circuit opined that a non-solicitation

clause was not a restraint on the employee’s exercise of his trade or profession, but “merely

restricts those whom he can recruit for his new company” and thus was not governed by R.S.

23:921. McLaurin, however, invites the Court to adopt the dissenting opinion of Judge Welch

in that case. Judge Welch observed that a non-solicitation clause

               “has the effect of restraining Mr. Hough’s former co-employees
               from exercising a lawful profession, trade, or business since Mr.
               Hough is not allowed to advise them of competitive opportunities.
               These restrictions are in derogation of the public policy premised on
               the fundamental right of individuals to seek success in our free
               enterprise society.”

Id., at p. 294-295.

       The Court declines the invitation. La. R.S. 23:921(C) does not prevent enforcement of a

clause or provision prohibiting the solicitation of employees. See Smith, Barney, Harris Upham

& Co. v. Robinson, 12 F.3d 515, 516 (5th Cir. 1994) (“We find that La.R.S. 23:921 does not

apply to the instant agreement not to solicit employees of the former employer.”) Thus, it is

possible for this provision to be enforced.

       At the hearing, McLaurin denied solicitating Sabre’s employees, asserting further that he

has no authority to hire anyone at MXS. However, the evidence at the hearing established that

MXS has employed a number of former Sabre employees since McLaurin commenced working

for it and that McLaurin is part of the MXS “interview team.” Sabre also produced the

testimony of one of its employees, Lew Walton, that McLaurin had attempted to solicit his


                                                 11
employment at MXS.

         Thus, there is a substantial likelihood of success by Sabre, as to the issues of the validity

of the non-solicitation clause and whether McLaurin has violated it. Sabre is thus entitled to a

preliminary injunction enjoining McLaurin from soliciting Sabre employees for employment at

MXS.

                        d.      Return of Proprietary Information

         Sabre also seeks the return of confidential or proprietary information. McLaurin argues

that Sabre has failed to make a prima facie case that McLaurin possesses any such information.

On this claim, the Court agrees.

         The evidence at the hearing indicated that on the date McLaurin was terminated, he was

escorted from the building and was not allowed to retrieve anything, including his personal

belongings, from his office. McLaurin denied having any confidential or proprietary information,

and Sabre produced no evidence to indicate he does.

         Thus, there is little likelihood of success by Sabre on this issue.

                2.      Irreparable Harm

         “A plaintiff seeking a preliminary, as opposed to a permanent injunction must show that

the irreparable injury will occur ‘during the pendency of the litigation’ unless the preliminary

injunction issues.” Rimkus Consulting Group, Inc. v. Cammarata, 255 F.R.D. 417, 433 (S.D.

Tex. 2008) (quoting Justin Inds., Inc. v. Choctaw Secs., L.P., 920 F.2d 262, 268 n. 7 (5th Cir.

1990).

         The Court finds that Sabre has established a prima facie case that an irreparable injury

will occur if the preliminary injunction does not issue. Sabre has invested not only money, but


                                                   12
time and effort to establish solid working relationships and good will, the loss of which is not

quantifiable. The relationships of its employees that Sabre has worked to cultivate over many

years is likewise not quantifiable.

               3.      Balance of Hardships

       The Court finds that Sabre has established a prima facie case that the threatened injury to

Sabre outweighs the threatened harm the injunction may do to McLaurin. Any harm to

McLaurin is a creation of his own doing, and the balancing of hardship cannot tip towards him.

               4.      The Public Interest

        Louisiana and its courts have an interest in enforcing parties’ agreements. Injunctive

relief serves the public interest by preserving Sabre’s property rights and enforcing the

provisions of a valid contract, as the public has an interest in ensuring that parties comply with

their contractual obligations. Therefore, Sabre has established a prima face case on this issue.

       B.      Bond

       As indicated above, in Paragraph 16 of the agreement, McLaurin agreed that Sabre shall

be entitled to a preliminary or permanent injunction without posting a bond in order to prevent

the continuation of a violation of the Agreement. Therefore, the Court will not set a bond for

the issuance of the preliminary injunction.

III.   CONCLUSION

       For the foregoing reasons, Sabre’s Motion for Preliminary Injunction [Doc. No. 2] is

GRANTED IN PART and DENIED IN PART. To the extent Sabre seeks a preliminary

injunction without bond prohibiting and enjoining McLaurin from continuing his employment

with MXS and prohibiting and enjoining McLaurin from soliciting Sabre employees for


                                                 13
employment with MXS, the motion is GRANTED. To the extent Sabre seeks a preliminary

injunction ordering McLaurin to return Sabre’s Confidential or Proprietary Information, the

motion is DENIED.

       MONROE, LOUISIANA, this 19th day of August, 2019.




                                                         TERRY A. DOUGHTY
                                                    UNITED STATES DISTRICT JUDGE




                                               14
